NUMBER 13-20-00350-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


     IN THE MATTER OF BUMSTEAD FAMILY IRREVOCABLE TRUST


                    On appeal from the Probate Court No. 1
                          of Harris County, Texas.


                                        ORDER
 Before Chief Justice Contreras and Justices Benavides and Longoria
                          Order Per Curiam

      On August 10, 2020, this Court ordered a partial stay of the trial court’s “Order

Suspending Powers of Trustee and Appointing Receiver,” which was signed by the trial

court on July 20, 2020, and which is the subject of this appeal. On August 20, 2020, after

further briefing, we issued a separate order providing that our stay would remain in effect.

On March 11, 2021, this Court concluded that the trial court did not abuse its discretion in
ordering appellant Taylor C. Moss1 to file a bond in the amount of $10,000,000. Accordingly,

we sustained the trial court’s order requiring Moss to post the bond.

        Currently before the Court is “Appellees’ Motion to Modify Stay Order In Light of

Developments During 2021.”2 Appellees assert that Moss has not filed the bond as ordered

and continues to mismanage and deplete trust assets. They request that we “modify [our]

stay orders of August 10, 2020 and August 20, 2020 to allow the receiver to post his own

$10 million dollar bond and to proceed under the trial court’s supervision” as provided in

the trial court’s July 20, 2020 order.

        This Court requested and received a response to the motion to modify from

appellants. Appellants assert that appellees are attempting to “create a new order based

on new events,” dispute appellees’ allegations of misuse and depletion, contend that

appellees are to blame for certain specified damages, claim that Moss has acted properly

and diligently, and argue that appellees are attempting to obtain Moss’s personal property

by virtue of a temporary order. Appellants also assert that the “application of mandatory

supersedeas bond rules is currently being litigated in the trial court.” Finally, appellants

have also moved to strike the “new evidence” that appellees filed in support of their motion

to modify.

        Appellees have filed a reply to appellant’s response.


        1
          Appellants include Taylor C. Moss, individually, as trustee of the TCM Trust; the Bumstead Living
Trust; the Bumstead Family Trust; the Bumstead Survivor’s Trust; and the Sylvia M. Bumstead Revocable
Trust, and as Manager of Wolf Trot Properties, LLC and Wolf Trot Properties d/b/a Melia Investments, LLC,
DeisoMoss, LLC and DeisoMoss Property Management, LLC.
        2
          Appellees include Debra M. Holzworth, Kathryn S. Marcotte, and Carol Bumstead Moss, Individually,
as Trustees of their respective Exempt Trusts, as Trustees of their respective Descendant’s Trusts, as Co-
Trustees of the Bumstead Family Irrevocable Trust, and as Named Co-Trustees of the Bumstead Family Trust.

                                                    2
       The Court, having examined and fully considered “Appellees’ Motion to Modify Stay

Order In Light of Developments During 2021” and appellant’s response thereto, is of the

opinion that appellees’ motion should be granted in part and denied in part. For numerous

reasons, we conclude that the motion should be granted insofar as this matter should be

abated and remanded to the trial court for its consideration. First, according to appellants,

issues pertaining to the bond and supersedeas are actively being litigated at this time in

the trial court. The intersection between trial court and appellate court jurisdiction with

regard to the enforcement and suspension of a judgment can be challenging to ascertain

during the pendency of an appeal, and we wish to clarify the trial court’s jurisdiction in this

matter. Second, the trial court has already expended substantial time and resources on the

issues presented here and has the ability to handle any additional fact-finding necessary.

Third, and finally, the dispute currently before the Court is engendered in primary part

because Moss has failed to comply with the trial court’s order requiring him to post a bond.

The effect of Moss’s failure to comply with the trial court’s order should be devoted to that

court’s sound discretion.

       Accordingly, we abate and remand this case for the purposes expressed herein. We

grant appellees’ motion in part insofar as we lift our stay to the extent necessary for the trial

court to fully consider these matters and to issue any orders it deems appropriate under

the circumstances. Without circumscribing the trial court’s discretion regarding the course

of events described by the parties, we caution against orders on the merits regarding the

ownership of disputed assets to the extent that such orders could render all or part of this

appeal moot. We deny appellees’ motion to modify in all other aspects. Given our action in

remanding the issues presented here to the trial court, we dismiss as moot appellants’
                                         3
motion to strike the “new evidence” attached to appellees’ motion. We direct the trial court

to file supplemental records regarding these proceedings on remand.

      In conclusion, we note that this appeal has now been fully briefed, and the issues

presented are currently under consideration by the Court on the merits.



                                                                          PER CURIAM


Delivered and filed on the
24th day of June, 2021.




                                             4